            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                           §
                                                 §
BENNU OIL & GAS, LLC,                            §     Case No.: 16-35930
                                                 §
         DEBTOR,                                 §
                                                 §
------------------------------------------       §
JANET S. NORTHRUP,                               §
CHAPTER 7 TRUSTEE                                §
                                                 §
         v.                                      §     Adversary Pro. 19-___________
                                                 §
DANOS, L.L.C. f/k/a/ DANOS &                     §
CUROLE MARINE CONTRACTORS,                       §
LLC.                                             §

                                TRUSTEE’S COMPLAINT TO AVOID
                                   AND RECOVER TRANSFERS

         Janet S. Northrup, the chapter 7 Trustee for the above-referenced chapter 7 bankruptcy

case and plaintiff herein (the “Trustee” or “Plaintiff”), files her Complaint to Avoid and

Recover Transfers against Danos, L.L.C. f/k/a Danos & Curole Marine Contractors, LLC, and in

support thereof, would respectfully submit as follow:

                                             I. THE PARTIES

         1.       Plaintiff, Janet S. Northrup is the duly qualified and acting chapter 7 trustee for

the above-referenced chapter 7 bankruptcy case (the “Case”) and may be served with any further

pleading or document in this proceeding through the undersigned counsel.

         2.       Danos, L.L.C. f/k/a Danos & Curole Marine Contractors, LLC (“Danos” or

“Defendant”) is a Louisiana limited liability company with its principal offices located in Gray,

Louisiana and may be served with process by serving its registered agent, Khanh Labat, 3878




3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 2 of 9



West Main Street, Gray, LA 70359, by any means provided for under title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”).

                     II. RELIEF REQUESTED AND ITS STATUTORY BASIS

          3.       The Trustee seeks a judgment avoiding and directing the recovery of certain

transfers totaling no less than $464,772.30 1 from Defendant. The requested relief is sought

pursuant to sections 544, 547, 548, and 550 of the Bankruptcy Code, sections 24.005, 24.006,

and 34.013 of the Texas Business and Commerce Code, and other applicable law.

                                    III. JURISDICTION AND VENUE

          4.       This Court has jurisdiction of this adversary proceeding under 28 U.S.C. §§ 1334

and 157.

          5.       Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409(a) because the

above-referenced bankruptcy case is pending before this Court.

                                        IV. CORE PROCEEDING

          6.       This adversary is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B),

(F), (H), (K), and (O). Moreover, the Trustee consents to the entry of final orders or judgment

by the bankruptcy judge if it is determined that the bankruptcy judge, absent consent of the

parties, cannot enter final orders or judgment consistent with Article III of the United States

Constitution.




1
    To the extent the Trustee learns of additional transfers from the Debtor to Defendant, through discovery or
    otherwise, the Trustee hereby reserves her rights to amend this Complaint to seek the avoidance and recovery of
    such transfers.

                                                         2
3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 3 of 9



                                       V. BACKGROUND

 A.     PROCEDURAL BACKGROUND

        7.       On November 30, 2016 (the “Petition Date”), Bennu Oil & Gas, LLC (the

“Debtor”) filed a voluntary petition for relief pursuant to chapter 7 of the Bankruptcy Code,

thereby initiating the Case.

        8.       Subsequent to the Petition Date, Janet S. Northrup was appointed as the chapter 7

trustee to administer the assets of the Debtor’s bankruptcy estate (the “Estate”).

 B.     FACTUAL BACKGROUND

        9.       On September 8, 2016, the Debtor made a payment in the amount of $46,199.61

to the Defendant (the “First Transfer”). The First Transfer was in the form of a check. More

specifically, check no. 508443 made from the bank account ending 8111, which cleared the

Debtor’s account on September 15, 2016. On information and belief, the Defendant received the

First Transfer and such was credited to its bank account. The First Transfer was payment on

account of an antecedent debt owed by the Debtor to Danos.

        10.      On October 5, 2016, the Debtor made a payment in the amount of $134,501.61 to

the Defendant (the “Second Transfer”). The Second Transfer was in the form of a check. More

specifically, check no. 508594 made from the bank account ending 8111, which cleared the

Debtor’s account on October 11, 2016. On information and belief, the Defendant received the

Second Transfer and such was credited to its bank account. The Second Transfer was payment

on account of an antecedent debt owed by the Debtor to Danos

        11.      On November 2, 2016, the Debtor made a payment in the amount of $80,811.18

to the Defendant (the “Third Transfer”). The Third Transfer was in the form of a check. More

specifically, check no. 508722 made from the bank account ending 8111, which cleared the

Debtor’s account on November 8, 2016. On information and belief, the Defendant received the

                                                 3
3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 4 of 9



Third Transfer and such was credited to its bank account. The Third Transfer was payment on

account of an antecedent debt owed by the Debtor to Danos.

        12.      On November 10, 2016, the Debtor made a payment in the amount of $99,302.01

to the Defendant (the “Fourth Transfer”). The Fourth Transfer was in the form of a check.

More specifically, check no. 508747 made from the bank account ending 8111, which cleared

the Debtor’s account on November 17, 2016. On information and belief, the Defendant received

the Fourth Transfer and such was credited to its bank account. The Fourth Transfer was payment

on account of an antecedent debt owed by the Debtor to Danos.

        13.      On November 29, 2016, the Debtor made a payment in the amount of

$103,957.89 to the Defendant (the “Fifth Transfer”). The Fifth Transfer was in the form of a

wire transfer. More specifically, wire transfer no. 1143 made from the bank account ending

7023. On information and belief, the Defendant received the Fifth Transfer and such was

credited to its bank account. The Fifth Transfer was payment on account of an antecedent debt

owed by the Debtor to Danos.

        14.      The First Transfer, Second Transfer, Third Transfer, Fourth Transfer, and Fifth

Transfer are collectively referred to hereinafter as the “Transfers”.

        15.      The Transfers were made during the ninety (90) days immediately preceding the

Petition Date (the “90-Day Period”). Pursuant to section 547(f), the Debtor is presumed to have

been insolvent during the 90-Day Period. Upon information and belief, the Debtor was insolvent

at the time that each of the Transfers were made.

        16.      The Trustee asserts that unsecured creditors will not be paid in full.




                                                   4
3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 5 of 9



                                     VI. CAUSES OF ACTION

 A.     COUNT I – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 547

        17.      The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

        18.      The Transfers are avoidable under section 547 of the Bankruptcy Code. Section

547(b) of the Code provides:

                 Except as provided in subsections (c) and (i) of this section, the
                 trustee may avoid any transfer of an interest of the debtor in
                 property—

                        (1)     to or for the benefit of a creditor;
                        (2)     for or on account of an antecedent debt owed by the
                                debtor before such transfer was made;
                        (3)     made while the debtor was insolvent;
                        (4)     made—

                                        (A)      on or within 90 days before the date
                                                 of the filing of the petition; or
                                        (B)      Between ninety days and one year
                                                 before the date of the filing of the
                                                 petition, if such creditor at the time
                                                 of such transfer was an insider. . .

                        (5)     that enables such creditor to receive more than such
                                creditor would receive if—

                                        (A)      the case were a case under chapter 7
                                                 of this title;
                                        (B)      the transfer had not been made; and
                                        (C)      such creditor received payment of
                                                 such debt to the extent provided by
                                                 the provisions of this title.

11 U.S.C. §547(b).

        19.      Under section 547(b), the Transfers constitute an avoidable preference because:

                 i.     the Transfers to the Defendant constitute a transfer of an interest of the
                        Debtor in property;
                 ii.    the Transfers were to or for the benefit of the Defendant;


                                                      5
3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 6 of 9



                 iii.   the Transfers were for or on account of an antecedent debt owed by the
                        Debtor before it made such payment(s);
                 iv.    pursuant to section 547(f), the Debtor is presumed to have been insolvent
                        at the time the Transfers were made. Moreover, upon information and
                        belief, the Debtor was insolvent at the time each of the Transfers were
                        made;
                 v.     the Transfers were made on or within ninety (90) days before the Petition
                        Date; and
                 vi.    The Transfers enabled the Defendant to receive more than what it would
                        have received if (i) the case were a case under chapter 7 of the Bankruptcy
                        Code; (ii) the Transfers had not been made; and (iii) the Defendant
                        received payment of such debt to the extent provided by the provisions of
                        the Bankruptcy Code.

 B.     COUNT II – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 548

        20.      The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

        21.      In the alternative, the Transfers are avoidable by the Trustee under section 548 of

the Bankruptcy Code.

        22.      The Transfers are fraudulent transfers under section 548 of the Bankruptcy Code

because:

                 i.     the Transfers were an interest of the Debtor in property;
                 ii.    the Transfers were made within two years prior to the Petition Date; and
                 iii.   the Debtor received less than reasonably equivalent value in exchange for
                        the Transfers, and the Debtor (a) was insolvent when each of the Transfers
                        were made or became insolvent as a result of such transfers, (b) was
                        engaged or was about to engage in a business or transaction for which the
                        Debtor’s remaining property was unreasonably small capital, or (c)
                        intended to incur or believed that the Debtor would incur, debts beyond
                        Debtor’s ability to pay as they became due.

 C.     COUNT III – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 544 AND TEXAS BUSINESS AND
        COMMERCE CODE § 24.005

        23.      The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.


                                                      6
3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 7 of 9



        24.      In the alternative, the Transfers are avoidable by the Trustee under section 544 of

the Bankruptcy Code in conjunction with section 24.005 of the Texas Business and Commerce

Code.

        25.      The Transfers are fraudulent transfers under section 24.005 of the Texas Business

and Commerce Code in conjunction with section 544 of the Bankruptcy Code because:

                 i.     the Transfers were made by the Debtor without receiving a reasonably
                        equivalent value in exchange, and the Debtor (a) was engaged or was
                        about to engage in a business or transaction for which the Debtor’s
                        remaining assets were unreasonably small in relation to the business or
                        transaction, or (b) intended to incur or believed that the Debtor would
                        incur debts beyond the Debtor’s ability to pay as they became due; and
                 ii.    a creditor exists whose claim arose before the occurrence of the Transfers
                        for whom the Trustee can act.

 D.     COUNT IV – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 544 AND TEXAS BUSINESS AND
        COMMERCE CODE § 24.006

        26.      The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

        27.      In the alternative, the Transfers are avoidable by the Trustee under section 544 of

the Bankruptcy Code and section 24.006 of the Texas Business and Commerce Code § 24.006.

        28.      The Transfers are fraudulent transfers under section 24.006 of the Texas Business

and Commerce Code in conjunction with section 544 of the Bankruptcy Code because:

                 i.     the Debtor did not receive reasonably equivalent value in exchange for the
                        transfers and the Debtor was insolvent at the time of the Transfers or
                        became insolvent as a result of the Transfers; and
                 ii.    a creditor exists whose claim arose before the occurrence of the Transfers
                        for whom the Trustee can act.

 E.     COUNT V – TRANSFERS ARE RECOVERABLE UNDER 11 U.S.C. § 550

        29.      The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

                                                      7
3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 8 of 9



        30.      The Trustee would show that the Transfers are recoverable under section 550 of

the Bankruptcy Code.

        31.      Section 550(a)(1) of the Code provides that:

                 Except as otherwise provided in this section, to the extent that a
                 transfer is avoided under section 544 . . . 547, 548 . . . of this title,
                 the trustee may recover, for the benefit of the estate, the property
                 transferred, or, if the court so orders, the value of such property,
                 from—

                 (1) the initial transferee of such transfer or the entity for whose
                     benefit such transfer was made; . . . .

11 U.S.C. § 550(a)(1).

        32.      The Defendant was the initial transferee of the Transfers.              Moreover, the

Transfers were made for the benefit of the Defendant. Accordingly, the Trustee is entitled to

avoid and recover the Transfers from the Defendant under Bankruptcy Code (i) sections 547 and

550, (ii) sections 548 and 550, and/or (iii) sections 544 and 550.

 F.     COUNT VI – ATTORNEY’S FEES

        33.      To the extent allowed by applicable law, the Trustee requests an award of her

reasonable fees and costs pursuant to section 34.013 of the Texas Business and Commerce Code

and any additional applicable law.

                                         VII. CONCLUSION

        34.      For the reasons set forth herein, the Plaintiff, Janet S. Northrup, chapter 7 Trustee

for the above-referenced bankruptcy estate, respectfully requests that this Court enter judgment

in her favor as set forth above and grant her all further relief, both at law and in equity, to which

she may justly be entitled.




                                                    8
3051770_1
            Case 16-35930 Document 409 Filed in TXSB on 06/03/19 Page 9 of 9



        DATED this 3rd day of June, 2019.

                                            Respectfully submitted,


                                            HUGHES WATTERS ASKANASE, L.L.P.

                                            /s/ Heather McIntyre
                                              J. Wayne Kitchens           SBN: 11541110
                                              jwk@hwa.com
                                              Heather Heath McIntyre SBN: 24041076
                                              Heather.mcintyre@hwa.com
                                              TOTAL PLAZA
                                              1201 Louisiana St., 28th Floor
                                              Houston, Texas 77002-4168
                                              Telephone: 713-759-0818
                                              Facsimile: 713-759-6834

                                            ATTORNEYS FOR THE PLAINTIFF,
                                            JANET S. NORTHRUP, CHAPTER 7 TRUSTEE




                                               9
3051770_1
